STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS                                FILED
                                                                               February 7, 2013

                                                                            RORY L. PERRY II, CLERK

TONYA J. COPPA,                                                           SUPREME COURT OF APPEALS

                                                                              OF WEST VIRGINIA
Claimant Below, Petitioner

vs.)   No. 12-0996	 (BOR Appeal No. 2046863)
                    (Claim No. 2008043437)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

PANHANDLE SUPPORT SERVICES, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Tonya J. Coppa, by M. Jane Glauser, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Panhandle Support Services, Inc., by
Lucinda Fluharty, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated July 31, 2012, in which
the Board affirmed a January 6, 2012, Order of the Workers’ Compensation Office of Judges. In
its Order, the Office of Judges denied a request for attorney’s fees, finding that the claims
administrator’s denial of a psychiatric consultation was not unreasonable. The Court has
carefully reviewed the records, written arguments, and appendices contained in the briefs, and
the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

                                                1